Exhibit 10.3 FORM OF SUBSCRIPTION AGREEMENT This Subscription Agreement (the “Agreement”) is executed by the undersigned (the “Subscriber”) in connection with the offering (the “Offering”) by Pervasip Corp., a New York corporation (the “Company”), of 25,000,000 shares (the “Shares”) of Common Stock, par value $0.001 per share, of the Company (the “Common Stock”). SECTION 1 Subscription.The Subscriber, intending to be legally bound, hereby irrevocably subscribes for and agrees to purchase the number of Shares indicated on Page 10 hereof on the terms and conditions described herein. Payment for Purchase.PAYMENT FOR THE SHARES SHALL BE BY WIRE TRANSFER OR CHECK PAYABLE TO: “PERVASIP CORP.” and delivered to the Company, together with an original executed copy of this Agreement.Wire transfer instructions are as follows:TD Bank – ABA# ; account number ; for benefit of Pervasip Corp. SECTION 2 2. Acceptance or Rejection. (a) The Subscriber understands and agrees that the Company reserves the right to reject this subscription for the Shares in whole or in part in any order, if, in its reasonable judgment, it deems such action in the best interest of the Company, notwithstanding prior receipt by the Subscriber of notice of acceptance of the Subscriber’s subscription. (b) In the event of rejection of this subscription, or in the event the sale of the Shares is not consummated by the Company for any reason (in which event this Agreement shall be deemed to be rejected), this Agreement and any other agreement entered into between the Subscriber and the Company relating to this subscription shall thereafter have no force or effect and the Company shall promptly return or cause to be returned to the Subscriber the purchase price remitted to the Company by the Subscriber in exchange for the Shares. 1 SECTION 3 3.
